 1   McGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN L. LEE
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     TEL: (916) 554-2700
 5   FAX: (916) 554-2900
 6

 7

 8                                     IN THE UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00035-TLN
11
                                Plaintiff,
12
                                v.                       PRELIMINARY ORDER OF FORFEITURE
13
     CARLOS MARTINEZ,
14
                                 Defendant.
15

16           Based upon the plea agreement entered into between plaintiff United State of America and
17   defendant Carlos Martinez, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
18           1.       Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Carlos Martinez’s
19   interest in the following assets shall be condemned and forfeited to the United States of America, to be
20   disposed of according to law:
21                    a. Colt Model 1903, .32 Caliber Pistol, Serial Number 53365;
                      b. Browning Arms Model BL22, .22 Caliber rifle with Weaver Scope, Serial Number
22                       71B57869;
                      c. T.A.C. Model Ceric, .38 Caliber Revolver, Serial Number 331826;
23                    d. High Standard Model GB, .22 Caliber Pistol Serial Number 324506;
                      e. Hi Point Model C, 9mm Pistol, Serial Number 812158;
24                    f. Revelation Model 120 22LR .22 Caliber Rifle;
                      g. Revelation Model 120 22LR .22 Caliber Rifle with scope;
25                    h. Browning Model A5 Magnum, 12 Gauge Shotgun, Serial Number 3V-51288;
                      i. Remington Model 1100, 16 Gauge Shotgun, Serial Number 80498W;
26                    j. Lames S.P.A Chiavari Model 801, 12 Gauge Shotgun;
                      k. Winchester Model 1907 S.L., .351 Caliber Rifle, Serial Number 10190;
27                    l. Stevens Model 67E, 12 Gauge Shotgun, Serial Number E397420;
28
     Preliminary Order of Forfeiture
                    m. 1123 Rounds of Miscellaneous Ammunition; and
 1                  n. 4 Speed Loaders.
 2
            2.      The above-listed property constitutes firearms and ammunition involved in or used in a
 3
     knowing violation of 18 U.S.C. § 924(c).
 4
            3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to
 5
     seize the above-listed property. The aforementioned property shall be seized and held by the U.S.
 6
     Marshals Service, in its secure custody and control.
 7
            4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local
 8
     Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and
 9
     notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the
10
     Attorney General may direct shall be posted for at least 30 consecutive days on the official internet
11
     government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,
12
     provide direct written notice to any person known to have alleged an interest in the property that is the
13
     subject of the order of forfeiture as a substitute for published notice as to those persons so notified.
14
            b.      This notice shall state that any person, other than the defendant, asserting a legal interest
15
     in the above-listed property, must file a petition with the Court within sixty (60) days from the first day
16
     of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within
17
     thirty (30) days from receipt of direct written notice, whichever is earlier.
18
            5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court
19
     will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), in
20
     which all interests will be addressed.
21
            SO ORDERED this 18th day of June, 2019.
22

23

24

25
                                                        Troy L. Nunley
26                                                      United States District Judge
27

28

                                                            2
